NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               SUSIE B., Appellant,

                                         v.

                  DEPARTMENT OF CHILD SAFETY, L.T.,
                           N.T., Appellees.

                              No. 1 CA-JV 18-0024
                                FILED 6-14-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD 33345
                  The Honorable M. Scott McCoy, Judge

                                  DISMISSED


                                    COUNSEL

John L. Popilek, PC, Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Sandra L. Nahigian
Counsel for Appellee, Department of Child Safety
                           SUSIE B. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge James P. Beene joined.


C A M P B E L L, Judge:

¶1            Susie B. (“Mother”) appeals from the superior court’s ruling
terminating her relationship with her two children, N.T. and L.T. (together,
the “Children”). She argues the superior court erred by concluding she
failed to demonstrate good cause for her failure to appear at the termination
hearing. For the following reasons, we dismiss for lack of jurisdiction.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In October 2016, the Department of Child Safety (“DCS”) filed
a dependency petition asserting that the Children were dependent as to
Mother. DCS moved for termination in August 2017 under two statutory
grounds: Mother’s inability to discharge her parental responsibilities
because of a history of chronic substance abuse, Arizona Revised Statutes
(“A.R.S.”) section 8-533(B)(3), and Mother’s neglect or willful refusal to
remedy the circumstances that had caused the Children to be in an out-of-
home placement for nine months or longer, A.R.S. § 8-533(B)(8)(a).

¶3              Mother did not appear at the contested termination hearing
on December 13, 2017. The court found that Mother failed to appear without
good cause and allowed DCS to proceed in her absence. The court
terminated Mother’s parental rights and ordered DCS to lodge findings of
fact and conclusions of law within 10 days which the court would then sign
as its final order.

¶4            On December 21, 2017, Mother filed a motion for a good-cause
finding for her failure to appear and to set aside the termination ruling. On
January 9, 2018, the superior court signed the findings of fact and
conclusions of law submitted by DCS without having ruled on Mother’s
motion, and on January 23, Mother filed a notice of appeal from that order.
On January 29, the superior court filed an order denying Mother’s motion
for a good-cause finding for her failure to appear and to set aside the
termination ruling.




                                     2
                             SUSIE B. v. DCS, et al.
                             Decision of the Court

                                 DISCUSSION

¶5             “This court has the duty to review its jurisdiction and, if
jurisdiction is lacking, to dismiss the appeal.” Davis v. Cessna Aircraft Corp.,
168 Ariz. 301, 304 (App. 1991). While we have jurisdiction to review
Mother’s appeal from the court’s order terminating her parental rights
under A.R.S. §§ 8-235(A), 12-2101(A), and 12-120.21(A), Mother specifies
the January 9 order terminating her parental rights in her notice of appeal.
The only arguments Mother raises in her opening brief concern the court’s
order denying her motion to find good cause for her failure to appear.

¶6             Under Arizona Rule of Procedure for the Juvenile Court
104(B), “[t]he notice of appeal . . . shall . . . designate the final order or part
thereof appealed from.” Absent “a timely notice of appeal following entry
of the order sought to be appealed, we are without jurisdiction to determine
the propriety of the order sought to be appealed.” Lee v. Lee, 133 Ariz. 118,
124 (App. 1982); see also China Doll Restaurant, Inc. v. Schweiger, 119 Ariz.
315, 316 (App. 1978) (court of appeals has no jurisdiction to consider an
issue not contained in the notice of appeal).

¶7             Here, Mother contests neither the statutory grounds upon
which the court terminated her parental rights, nor its finding that
termination would be in the Children’s best interests—i.e., the issues
contained in the January 9 order from which she specifically filed her notice
of appeal with this court. Rather, Mother only argues she had good cause
for her failure to appear at the hearing, an issue the court only addressed in
its January 29 order denying her motion and from which Mother did not
file an appeal. Therefore, we are without jurisdiction to consider Mother’s
appeal.

                                CONCLUSION

¶8             For the foregoing reasons, we dismiss Mother’s appeal for
lack of jurisdiction.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                          3